Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

No. 17-1989V

UNPUBLISHED

DOREEN CLOUSER, Chief Special Master Corcoran
Petitioner, Filed: February 18, 2021
V.
Special Processing Unit (SPU); Joint

SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Guillain-Barre

Syndrome (GBS)
Respondent.

 

 

Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for
Respondent.

DECISION ON JOINT STIPULATION'

On December 20, 2017, Doreen Clouser filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, ef seq.* (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré syndrome (GBS) as a
result of an influenza (“flu”) vaccine administered on November 2, 2016. Petition at 1;
Stipulation, filed on February 17, 2021, at {{ 2, 4. Petitioner further alleges she received
the vaccine in the United States, that she experienced the residual effects of her injury
for more than six months, and that there has been no prior award or settlement of a civil
action for damages as a result of her alleged condition. Petition at 1, 3-4; Stipulation at
q{ 3-5. “Respondent denies that the vaccine caused petitioner to suffer from GBS,
Chronic Inflammatory Polyneuropathy (“CIDP”), or any other injury or her current
condition.” Stipulation at J] 6.

 

' Because this unpublished decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Nevertheless, on February 17, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

a. A lump sum of $196,301.01, which amount represents compensation for
first year life care expenses, pain and suffering, and past unreimbursable
expenses in the form of a check payable to Petitioner; and

b. An amount sufficient to purchase the annuity contract described in
paragraph 10 of the joint stipulation, paid to the life insurance company
from which the annuity will be purchased.

Stipulation at ¢ 8. These amounts represent compensation for all items of damages that
would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.*

IT IS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
DOREEN CLOUSER, )
)
Petitioner, )
v. )
) No. 17-1989V
SECRETARY OF HEALTH ) Chief Special Master Corcoran
AND HUMAN SERVICES, ) ECF
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1. Doreen Clouser, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of the influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received her vaccination on November 2, 2016.

3. The vaccination was administered within the United States.

4. Petitioner alleges that she suffered from Guillian-Barré Syndrome (“GBS”) as a result
of receiving the vaccine, and that she experienced the residual effects of this injury for more than
six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on her behalf as a result of her condition.

6. Respondent denies that the vaccine caused petitioner to suffer from GBS, Chronic

Inflammatory Polyneuropathy (“CIDP”), or any other injury or her current condition.
7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payments:

a. A lump sum of $196,301.01, which amount represents compensation for first year life

care expenses, pain and suffering, and past unreimbursable expenses in the form of a

check payable to petitioner; and

b. An amount sufficient to purchase the annuity contract described in paragraph 10

below, paid to the life insurance company from which the annuity will be purchased (the

“Life Insurance Company”).

These amounts represent compensation for all damages that would be available under 42
U.S.C. §300aa-15(a).

9. The Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:

a. A.M. Best Company: A++, A+, At+tg, Atp, Atr, or Ats;

b. Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aal, or Aaa;

c. Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-,
AA, AA+, or AAA;

d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
AA-, AA, AA+, or AAA.

10. The Secretary of Health and Human Services agrees to purchase an annuity contract

from the Life Insurance Company for the benefit of petitioner, Doreen Clouser, pursuant to
which the Life Insurance Company will agree to make payments periodically to petitioner as
follows for the following life care items available under 42 U.S.C. §300aa-15(a).

a. For future unreimbursable Cellcept expenses, beginning on the first anniversary of the
date of judgment, an annual amount of $28.00 to be paid for the remainder of petitioner’s
life, increasing at the rate of four percent (4%), compounded annually from the date of
judgment.

b. For future unreimbursable Mattress Cover, Hoyer Sling, Shower Chair, Female
Urinal, Power Wheelchair Maintenance, and Cushion Cover expenses, beginning on the
first anniversary of the date of judgment, an annual amount of $1,574.73 to be paid for
the remainder of petitioner’s life, increasing at the rate of three percent (3%),
compounded annually from the date of judgment.

c. For future unreimbursable Wipe, Glove, Disposable Underpad, and Antibacterial Gel
expenses, beginning on the first anniversary of the date of judgment, an annual amount of
$680.67 to be paid for the remainder of petitioner’s life, increasing at the rate of three
percent (3%), compounded annually from the date of judgment.

d. For future unreimbursable Seat Elevator expenses, on the anniversary of the date of
judgment in year 2025, a lump sum of $9,187.00. Thereafter, beginning on the
anniversary of the date of judgment in year 2026, an annual amount of $1,837.40 to be
paid for the remainder of petitioner’s life, all amounts increasing at the rate of three
percent (3%), compounded annually from the date of judgment.

e. For future unreimbursable Case Management expenses, beginning on the first
anniversary of the date of judgment, an annual amount of $1,260.00 to be paid for the
remainder of petitioner’s life, increasing at the rate of three percent (3%), compounded
annually from the date of judgment.

f. For future unreimbursable Van Modification, Van Modification Maintenance,
Neurologist Mileage, PM&R Mileage, and Lab Mileage expenses, beginning on the first
anniversary of the date of judgment, an annual amount of $5,809.99 to be paid for the
remainder of petitioner’s life, increasing at the rate of three percent (3%), compounded
annually from the date of judgment.

g. For future unreimbursable Non-Skilled Attendant Care and Ancillary Service
expenses, beginning on the first anniversary of the date of judgment, an annual amount of
$33,614.00 to be paid for the remainder of petitioner’s life, increasing at the rate of three
percent (3%), compounded annually from the date of judgment.

At the sole discretion of the Secretary of Health and Human Services, the periodic payments set

forth in paragraph 10 above may be provided to petitioner in monthly, quarterly, annual or other
installments. The “annual amounts” set forth above describe only the total yearly sum to be paid
to petitioner and do not require that the payment be made in one annual installment. Petitioner
will continue to receive the annuity payments from the Life Insurance Company only so long as
she, Doreen Clouser, is alive at the time that a particular payment is due. Written notice shall be
provided to the Secretary of Health and Human Services and the Life Insurance Company within
twenty (20) days of Doreen Clouser’s death.

11. The annuity contract will be owned solely and exclusively by the Secretary of Health
and Human Services and will be purchased as soon as practicable following the entry of a
judgment in conformity with this Stipulation. The parties stipulate and agree that the Secretary
of Health and Human Services and the United States of America are not responsible for the
payment of any sums other than the amounts set forth in paragraph 8 herein and the amounts
awarded pursuant to paragraph 12 herein, and that they do not guarantee or insure any of the
future annuity payments. Upon the purchase of the annuity contract, the Secretary of Health and
Human Services and the United States of America are released from any and all obligations with
respect to future annuity payments.

12. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

13. Petitioner and her attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act
(42 U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

14. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 12 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i),
subject to the availability of sufficient statutory funds.

15. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation either immediately or as part of the annuity contract, will be used
solely for petitioner’s benefit as contemplated by a strict construction of 42 U.S.C. §§ 300aa-
15(a) and (d), and subject to the conditions of 42 U.S.C. §§ 300aa-15(g) and (h).

16. In return for the payments described in paragraphs 8 and 12, petitioner, in her
individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the vaccination administered on November 2, 2016, as
alleged by petitioner in a petition for vaccine compensation filed on or about December 20, 2017

in the United States Court of Federal Claims as petition No. 17-1989V.
17. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

18. Ifthe special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

19. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 12 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

20. Petitioner hereby authorizes respondent to disclose documents filed by petitioner in
this case consistent with the Privacy Act and the routine uses described in the National Vaccine
Injury Compensation Program System of Records, No. 09-15-0056.

21. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the vaccine caused petitioner’s alleged GBS, CIDP,
or any other injury or her current condition.

22. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

 

PETITIONER:
a)
gS
DOREEN CLOUSER
ATTORNEY OF RECORD FOR
PETITIONER:
t
—— Ue ped ai
ANNE-CARRION TO@A\LE, ESQ)

1605 Main Street, Suité’710
Sarasota, FL 34236
Tel: (941) 952-5242

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CALF Dale Whushler, PN'Se, fr
TAMARA OVERBY

Acting Director, Division of Injury
Compensation Programs

Healthcare Systems Bureau

U.S. Department of Health

and Human Services

5600 Fishers Lane

Parklawn Building, Mail Stop 11C-26
Rockville, MD 20857

Dated: » zhia leo? J.

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

Abe duthi rd eo
HEATHER L. PEARLMAN
Acting Deputy Director
Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

(obloon Crea Nee
buy Neal LHe our —~

COLLEEN C. HARTLEY

Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station

Washington, DC 20044-0146

Tel: (202) 616-3644